Citation Nr: 1021323	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, to include 
as secondary to exposure to herbicide agents. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk




INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
chloracne, to include as secondary to exposure to herbicide 
agents.


FINDINGS OF FACT

1.  The Veteran had no verified in-country service in 
Vietnam.

2.  The Veteran does not have a current diagnosis of 
chloracne.


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated during active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated September 2007.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, although no medical opinion was obtained 
regarding the etiology of the chloracne the Board finds that 
VA has no duty to obtain such an opinion.  

Under VA regulations, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that a veteran suffered an event, injury or 
disease in service (or in this case, that a veteran suffered 
an event, injury or disease as a result of VA treatment); and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159 (c)(4).  

As there is no current diagnosis of chloracne and no evidence 
that any chloracne, if present is related to any event in 
service or to any service-connected disability, the Board 
concludes that a VA examination and/or opinion is not 
necessary under the facts and circumstances in this case.  
38 C.F.R. § 3.159(c).  

Further, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that he has chloracne that 
is related to service, and in particular his Vietnam service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, and that this was not inconsistent with the 
definition of service in the Republic of Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 
1997).  A Veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam to have qualifying service.  Id.  
Since issuance of that General Counsel opinion, VA has 
reiterated its position that service in deep-water naval 
vessels offshore of Vietnam (as opposed to service aboard 
vessels in inland waterways of Vietnam) is not included as 
"service in the Republic of Vietnam" for purposes of 
presumptive service connection for Agent Orange diseases.  
See comments section in Federal Register announcement of 
final rule adding diabetes to the list of Agent Orange 
presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of 
the phrase "served in the Republic of Vietnam," which 
required the physical presence of a Veteran within the land 
borders of Vietnam during service, was a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii).  The United States Supreme Court, declined 
to review the case, and the decision of the Federal Circuit 
in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now 
final.

The Veteran's service personnel records indicate that his 
period of active duty from September 1969 to September 1971 
included service in the contiguous waters offshore of 
Vietnam.  The National Personnel Records Center was unable to 
verify that the Veteran had any service within the land 
borders of Vietnam.  Thus, the Veteran's service in the 
contiguous waters offshore of Vietnam is not considered 
service in the Republic of Vietnam, and he will not be 
afforded the presumption of exposure to Agent Orange during 
his period of service.  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The first requirement for any service connection claim is 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Veteran's service treatment 
records are negative for any complaints or treatment for 
chloracne or any other skin conditions.  At an August 1971 
examination prior to separation, the Veteran made no 
complaints regarding his skin, and his head, face, neck, 
scalp, and skin were found to have no abnormalities.  Post-
service medical records are negative for any complaints or 
treatment for chloracne or any other skin disability. 

Absent evidence of a current disability, service connection 
for chloracne must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of 
chloracne.  Because chloracne has not been diagnosed in this 
case, the Board finds that service connection for chloracne 
is not warranted.

The Board has considered the Veteran's contention that he has 
chloracne related to his service.  However, as a layman, the 
Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which he is 
competent to observe, such as skin irritation, but he is not 
competent to provide a medical diagnosis for chloracne or to 
relate chloracne medically to his service.  

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chloracne, to include as secondary to 
exposure to herbicide agents, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


